BAYTEX ENERGY CORP. Information Circular - Proxy Statement for the Annual Meeting to be held on May 15, 2012 BACKGROUND INFORMATION At year-end 2010, Baytex Energy Trust (the "Trust") completed a plan of arrangement under Section193 of the Business Corporations Act (Alberta) pursuant to which it converted its legal structure from an income trust to a corporation (the "Corporate Conversion").Pursuant to the Corporate Conversion: (i)on December31, 2010, holders of trust units of the Trust exchanged their trust units for our common shares on a one-for-one basis; and (ii)on January1, 2011, the Trust was dissolved and terminated, with the result that we became the successor to the Trust.We operate under the name "Baytex Energy Corp." and, together with our subsidiaries, own, directly or indirectly, the same assets owned by the Trust and its subsidiaries immediately prior to the Corporate Conversion.In this information circular - proxy statement, references to "Baytex", "we", "us" and "our" refer to Baytex Energy Corp. Pursuant to the Corporate Conversion, the issued and outstanding trust units of the Trust were ultimately exchanged for our common shares on a one-for-one basis.In addition, as part of the Corporate Conversion, all outstanding rights to acquire trust units (the "Trust Incentive Rights") granted under the Trust Unit Rights Incentive Plan of the Trust (the "Trust Incentive Plan") were exchanged for equivalent rights to acquire our common shares (the "Share Incentive Rights").The Share Incentive Rights are subject to the terms of our Common Share Rights Incentive Plan (the "Share Incentive Plan"), which is substantially similar to the Trust Incentive Plan.For a description of the Share Incentive Plan, see "Executive Compensation – Common Share Rights Incentive Plan". In connection with the Corporate Conversion, on January1, 2011 we adopted a new form of long-term incentive plan to replace the Share Incentive Plan as our primary long-term incentive program.As a result, no new Share Incentive Rights will be granted under the Share Incentive Plan but it will remain in place until such time as all outstanding Share Incentive Rights have been exercised, cancelled or expired.For a description of our new long-term incentive plan, see "Executive Compensation – Share Award Incentive Plan". In this information circular - proxy statement, references to (i)our common shares for periods prior to January1, 2011 are deemed to be references to the trust units of the Trust, (ii) our Share Incentive Plan for periods prior to January1, 2011 is deemed to be a reference to the Trust Incentive Plan, (iii)our Share Incentive Rights for periods prior to January1, 2011 are deemed to be references to Trust Incentive Rights, (iv) our Board for periods prior to January 1, 2011 is deemed to be a reference to the board of directors of Baytex Energy Ltd. ("Baytex Energy"), the former administrator of the Trust, and (v)dividends on common shares for periods prior to January1, 2011 are deemed to be references to distributions on trust units of the Trust. SOLICITATION OF PROXIES This information circular - proxy statement is furnished in connection with the solicitation of proxies for use at the annual meeting of the shareholders of Baytex Energy Corp. to be held at 3:00 p.m. (Calgary time) on Tuesday, May15, 2012 in the Strand/Tivoli Room of the Metropolitan Conference Centre, 333 – 4th Avenue S.W., Calgary, Alberta and at any adjournment thereof. Forms of proxy must be deposited with Valiant Trust Company (by mail or courier at Suite 310, 606 – 4th Street S.W., Calgary, Alberta, T2P1T1 or by fax at (403) 233-2857 not less than 48 hours before the time for holding the meeting or any adjournment thereof.Only shareholders of record at the close of business on March26, 2012 will be entitled to vote at the meeting, unless that shareholder has transferred any shares subsequent to that date and the transferee shareholder, not later than ten days before the meeting, establishes ownership of the shares and demands that the transferee's name be included on the list of shareholders entitled to vote at the meeting. The instrument appointing a proxy must be in writing and must be executed by you or your attorney authorized in writing or, if you are a corporation, under your corporate seal or by a duly authorized officer or attorney of the corporation. The persons named in the enclosed form of proxy are our officers.As a shareholder you have the right to appoint a person, who need not be a shareholder, to represent you at the meeting.To exercise this right you should insert the name of the desired representative in the blank space provided on the form of proxy and strike out the other names or submit another appropriate proxy. ADVICE TO BENEFICIAL HOLDERS OF COMMON SHARES The information set forth in this section is of significant importance to you if you do not hold your common shares in your own name.Only proxies deposited by shareholders whose names appear on our records as the registered holders of common shares can be recognized and acted upon at the meeting.If common shares are listed in your account statement provided by your broker, then in almost all cases those common shares will not be registered in your name on our records.Such common shares will likely be registered under the name of your broker or an agent of that broker.In Canada, the vast majority of such shares are registered under the name of CDS & Co., the registration name for CDS Clearing and Depository Services Inc., which acts as nominee for many Canadian brokerage firms.Common shares held by your broker or their nominee can only be voted upon your instructions.Without specific instructions, your broker or their nominee is prohibited from voting your shares. Applicable regulatory policy requires your broker to seek voting instructions from you in advance of the meeting.Every broker has its own mailing procedures and provides its own return instructions, which you should carefully follow in order to ensure that your shares are voted at the meeting.Often, the form of proxy supplied by your broker is identical to the form of proxy provided to registered shareholders.However, its purpose is limited to instructing the registered shareholder how to vote on your behalf.The majority of brokers now delegate responsibility for obtaining instructions from clients to a mailing/tabulating agent who mails a scannable voting instruction form in lieu of the form of proxy.You are asked to complete and return the voting instruction form to them by mail or facsimile.Alternatively, you can use their website or call their toll-free telephone number to instruct them how to vote your shares.They then tabulate the results of all instructions received and provide appropriate instructions respecting the voting of shares to be represented at the meeting.If you receive a voting instruction form from a mailing/tabulating agent, it cannot be used as a proxy to vote shares directly at the meeting as it must be returned to the mailing/tabulating agent well in advance of the meeting in order to have the shares voted. REVOCABILITY OF PROXY You may revoke your proxy at any time prior to a vote.If you or the person you give your proxy attends personally at the meeting, you or such person may revoke the proxy and vote in person.In addition to revocation in any other manner permitted by law, a proxy may be revoked by an instrument in writing executed by you or your attorney authorized in writing or, if you are a corporation, under your corporate seal or by a duly authorized officer or attorney of the corporation.To be effective the instrument in writing must be deposited either at our head office at any time up to and including the last business day before the day of the meeting, or any adjournment thereof, at which the proxy is to be used, or with the chairman of the meeting on the day of the meeting, or any adjournment thereof. PERSONS MAKING THE SOLICITATION This solicitation is made on behalf of our management.We will bear the costs incurred in the preparation and mailing of the form of proxy, notice of annual meeting and this information circular - proxy statement.In addition to mailing forms of proxy, proxies may be solicited by personal interviews, or by other means of communication, byour directors, officers and employees who will not be remunerated therefor. Page 2 EXERCISE OF DISCRETION BY PROXY The common shares represented by proxy in favour of management nominees will be voted on any poll at the meeting.Where you specify a choice with respect to any matter to be acted upon, the shares will be voted on any poll in accordance with the specification so made.If you do not provide instructions, your shares will be voted in favour of the matters to be acted upon as set out herein.The persons appointed under the form of proxy which we have furnished are conferred with discretionary authority with respect to amendments or variations of those matters specified in the form of proxy and notice of annual meeting and with respect to any other matters which may properly be brought before the meeting or any adjournment thereof.At the time of printing this information circular - proxy statement, we know of no such amendment, variation or other matter. VOTING SHARES AND PRINCIPAL HOLDERS THEREOF We are authorized to issue an unlimited number of common shares without nominal or par value.As at March 26, 2012, there were 118,903,867 common shares issued and outstanding.As a holder of common shares you are entitled to one vote for each share you own. When any common share is held jointly by several persons, any one of them may vote at the meeting in person or by proxy in respect of such share, but if more than one of them are present at the meeting in person or by proxy, and such joint owners of the proxy so present disagree as to any vote to be cast, the joint owner present or represented whose name appears in the register of shareholders maintained by Valiant Trust Company is entitled to cast such vote. As at March 1, 2012, our directors and officers, as a group, beneficially owned, or controlled or directed, directly or indirectly, 1,636,687common shares or approximately 1.4% of the issued and outstanding common shares (and the votes entitled to be cast at the meeting). To the knowledge of our directors and officers, as at March 26, 2012, no person or company, beneficially owned, or controlled or directed, directly or indirectly, common shares entitled to more than 10% of the votes which may be cast at the meeting. QUORUM FOR MEETING At the meeting, a quorum shall consist of two or more persons either present in person or represented by proxy and representing in the aggregate not less than twenty-five percent (25%) of the outstanding common shares. If a quorum is not present at the opening of the meeting, the shareholders present may adjourn the meeting to a fixed time and place but may not transact any other business. APPROVAL REQUIREMENTS All of the matters to be considered at the meeting are ordinary resolutions requiring approval by more than fifty percent of the votes cast in respect of the resolution by or on behalf of shareholders present. MATTERS TO BE ACTED UPON ATTHE MEETING Fixing the Number of Directors of Baytex The articles of Baytex provide for a minimum of three directors and a maximum of twelve directors.The by-laws of Baytex provide that the number of directors shall be fixed from time to time by the shareholders.There are currently eight directors on our board of directors (the "Board").At the meeting, it is proposed that the number of directors of Baytex to be elected to hold office until the next annual meeting or until their successors are elected or appointed be set at eight (8).Unless otherwise directed, it is the intention of management to vote proxies in favour of setting the number of directors to be elected at eight (8). Page 3 Election of Directors of Baytex The eight (8) nominees proposedfor election as directors of Baytex are as follows: John A. Brussa R.E.T. (Rusty) Goepel Raymond T. Chan Anthony W. Marino Edward Chwyl Gregory K. Melchin Naveen Dargan Dale O. Shwed In the event that a vacancy among such nominees occurs because of death or for any reason prior to the meeting, the proxy shall not be voted with respect to such vacancy. Voting for the election of directors will be conducted on an individual, and not slate, basis.Management of Baytex recommends that shareholders vote FOR the election of each of these nominees.The persons named in the enclosed form of proxy intend to vote FOR the election of each of these nominees unless the shareholder specifies authority to do so is withheld. The Board has adopted a policy stipulating that if the votes in favour of the election of a director nominee at a shareholders' meeting represent less than a majority of the common shares voted and withheld, the nominee will submit his or her resignation promptly after the meeting for the Board's consideration.In determining whether the resignation should be accepted, the Board will consider all factors that it deems relevant, including, without limitation, whether acceptance of the resignation is in the best interests of Baytex and any extraordinary circumstances relating to the director nominee, the composition of the Board or the voting results.The Board's decision to accept or reject the resignation will be announced by way of press release within 90 days of the date of the shareholders' meeting.The policy does not apply in circumstances involving contested director elections. The following table sets forth for each person proposed to be nominated for election as a director of Baytex their name, age (at December 31, 2011), place of residence, committee memberships, the year in which they became a director, a brief biography and the number and market value of our common shares beneficially owned, controlled or directed.This information is based partly on our records and partly on information received by us from the nominees. Common Shares Owned, Controlled or Directed Total Market Value of Common Shares(2) Nominee for Election as Director Age Director Since(1) March March March March John A. Brussa Calgary, AB 54 $ $ Member of: - Reserves Committee - Compensation Committee - Nominating and Governance Committee Mr. Brussa holds a Bachelor of Arts degree in History and Economics and a Bachelor of Laws degree. He has been a partner in the Calgary-based energy law firm of Burnet, Duckworth & Palmer LLP since 1987, specializing in the area of taxation.He is also a director of a number of energy and energy related companies.Mr. Brussa is a past governor of the Canadian Tax Foundation. Raymond T. Chan Calgary, AB 56 $ $ Mr. Chan was appointed Executive Chairman of Baytex on December31, 2010 and has held the same position with Baytex Energy since January 1, 2009. He originally joined Baytex Energy in October 1998 and has held the following positions: Senior Vice President and Chief Financial Officer (October 1998 to August 2003); President and Chief Executive Officer (September 2003 to November 2007); and Chief Executive Officer (November 2007 to December 2008). Mr. Chan has been a director of Baytex Energy since October 1998. Mr. Chan has held senior executive positions in the Canadian oil and gas industry since 1982, including chief financial officer titles at Tarragon Oil and Gas Limited, American Eagle Petroleums Ltd. and Gane Energy Corporation. Mr. Chan holds a Bachelor of Commerce degree and is a chartered accountant. Edward Chwyl Victoria, BC 68 $ $ Member of: - Reserves Committee - Compensation Committee - Nominating and Governance Committee Mr. Chwyl was appointed Lead Independent Director of Baytex on January 11, 2011 and has held the same position with Baytex Energy since February 17, 2009.From September 2003 to December 2008, Mr. Chwyl was the Chairman of the Board of Directors of Baytex Energy.Mr. Chwyl holds a Bachelor of Science degree in Chemical Engineering and a Master of Science degree in Petroleum Engineering.He is a retired businessman with over 35 years of experience in the oil and gas industry in North America, most notably as President and Chief Executive Officer of Tarragon Oil and Gas Limited from 1989 to 1998.Prior thereto, he held various technical and executive positions within the oil and gas industry in Canada and the United States. Naveen Dargan Calgary, AB 54 $ $ Member of: - Audit Committee - Compensation Committee - Nominating and Governance Committee Mr. Dargan holds a Bachelor of Arts (Honours) degree in Mathematics and Economics, a Master of Business Administration degree and a Chartered Business Valuator designation.He has been an independent businessman since June 2003.Prior thereto, he worked for over 20 years in the investment banking business, finishing his investment banking career as Senior Managing Director and Head of Energy Investment Banking at Raymond James Ltd. R.E.T. (Rusty) Goepel Vancouver, BC 69 $ $ Member of: - Audit Committee Mr. Goepel holds a Bachelor of Commerce (Honours) degree. He is currently Senior Vice President for Raymond James Ltd.He commenced his career in investment banking in 1968 and was President and co-founder of Goepel Shields & Partners, which later became Goepel McDermid Ltd. and was acquired by Raymond James Ltd. in 2001. Anthony W. Marino Calgary, AB 51 $ $ Mr. Marino was appointed President, Chief Executive Officer and director of Baytex on October22, 2010 and has held the same positions with Baytex Energy since January 1, 2009. Mr. Marino joined Baytex Energy in November 2004 as Chief Operating Officer and was promoted to President and Chief Operating Officer in November 2007.Prior to joining Baytex Energy, Mr. Marino was President and Chief Executive Officer of Dominion Exploration Canada Ltd. (a subsidiary of Dominion Resources Inc.). He is a registered professional engineer and a Chartered Financial Analyst, and has over 30 years of experience in the North American oil and gas industry. Mr. Marino has a Bachelor of Science degree with Highest Distinction in Petroleum Engineering from the University of Kansas and a Masters of Business Administration degree from California State University at Bakersfield. Gregory K. Melchin Calgary, AB 58 $ $ Member of: - Audit Committee Mr. Melchin holds a Bachelor of Science degree (major in accounting) and a Fellow Chartered Accountant designation from the Institute of Chartered Accountants of Alberta.He has also completed the Directors Education Program with the Institute of Corporate Directors.He is currently the Chairperson of ENMAX Corporation, a municipally-owned utility.Mr. Melchin was a member of the Legislative Assembly of Alberta from March1997 to March2008. Among his various assignments with the Government of Alberta, he was Minister of Energy, Minister of Seniors and Community Supports and Minister of Revenue.Prior to being elected to the Legislative Assembly of Alberta, he served in various management positions for 20 years in the Calgary business community. Dale O. Shwed Calgary, AB 53 $ $ Member of: - Reserves Committee Mr. Shwed holds a Bachelor of Science degree specializing in Geology. He has been President and Chief Executive Officer of Crew Energy Inc. since September 2003.Prior thereto, he was President and Chief Executive Officer of Baytex Energy from 1993 to August 2003.He commenced his career in the oil and gas industry in 1980. Page 4 Notes: Each of the nominees became a director of Baytex Energy Corp. on December31, 2010, other than Mr. Marino who became a director on October22, 2010.The date referenced in the table is the year in which each nominee became a director of our wholly-owned subsidiary, Baytex Energy Ltd. (or its predecessor). The "Total Market Value of Common Shares" was determined by multiplying the number of common shares held by each nominee by the closing price of the common shares on the Toronto Stock Exchange (the "TSX") on March 1, 2012 ($57.40) and March 1, 2011 ($56.08). Experience and Background of Directors The following table outlines the experience and background of, but not necessarily the technical expertise of, the individual members of the Board as of December 31, 2011 based on information provided by such individuals. Director Enterprise Management(1) Business Development(2) Financial Literacy(3) Corporate Governance(4) Change Management(5) Operations(6) HS&E Management(7) Financial Experience(8) International Experience(9) Human Resources(10) Reserves Evaluation(11) Risk Evaluation(12) Raymond T. Chan √ John A. Brussa √ √ √ Edward Chwyl √ Naveen Dargan √ R.E.T. (Rusty) Goepel √ Anthony W. Marino √ Gregory K. Melchin √ Dale O. Shwed √ Total 7 8 8 8 5 5 5 5 1 7 4 6 Notes: Enterprise Management – senior executive experience leading an organization or major business line. Business Development – experience identifying value creation opportunities. Financial Literacy – ability to critically read and analyze financial statements. Corporate Governance – understanding of the requirements of good corporate governance usually gained through experience as a senior executive or a board member of a public organization. Change Management – experience leading a major organizational change or managing a significant merger or acquisition. Operations – experience with oil and gas operations. HS&E Management – understanding of the regulatory environment surrounding health, safety and environmental matters in the oil and gas industry. Financial Experience – experience in financial accounting and reporting and corporate finance. International Experience – experience in a multi-national organization providing understanding of the challenges faced in a different cultural, political or regulatory environment. Human Resources – management or executive experience with responsibility for human resources. Reserves Evaluation – experience with or executive responsibility for oil and gas reserves evaluations. Risk Evaluation – experience in evaluating and managing the variety of risks faced by an organization. Page 5 Additional Disclosure Relating to Proposed Directors To the knowledge of our directors and executive officers, none of our proposed directors is, as of the date hereof, or was within ten years before the date hereof, a director, chief executive officer or chief financial officer of any company (including us), that was subject to a cease trade order (including a management cease trade order), an order similar to a cease trade order or an order that denied the relevant company access to any exemption under securities legislation, in each case that was in effect for a period of more than 30 consecutive days (collectively, an "Order"), that was issued while that person was acting in the capacity as director, chief executive officer or chief financial officer or was subject to an Order that was issued after that person ceased to be a director, chief executive officer or chief financial officer and which resulted from an event that occurred while that person was acting in the capacity as director, chief executive officer or chief financial officer. None of our proposed directors is, as of the date hereof, or has been within the ten years before the date hereof, a director or executive officer of any company (including us) that, while that person was acting in that capacity, or within a year of that person ceasing to act in that capacity, became bankrupt, made a proposal under any legislation relating to bankruptcy or insolvency or was subject to or instituted any proceedings, arrangement or compromise with creditors or had a receiver, receiver-manager or trustee appointed to hold its assets or has, within the ten years before the date hereof, become bankrupt, made a proposal under any legislation relating to bankruptcy or insolvency, or become subject to or instituted any proceedings, arrangement or compromise with creditors, or had a receiver, receiver-manager or trustee appointed to hold the assets of the director, executive officer or shareholder, other than Mr. Brussa who was a director of Imperial Metals Limited, a corporation engaged in both oil and gas and mining operations, in the year prior to that corporation implementing a plan of arrangement under the Company Act (British Columbia) and under the Companies' Creditors Arrangement Act (Canada) which resulted in the separation of its two businesses and the creation of two public corporations: Imperial Metals Corporation and IEI Energy Inc. (which became Rider Resources Ltd.). The plan of arrangement was completed in April 2002. In addition, none of our proposed directors has been subject to any penalties or sanctions imposed by a court relating to securities legislation or by a securities regulatory authority or has entered into a settlement agreement with a securities regulatory authority, or any other penalties or sanctions imposed by a court or regulatory body that would likely be considered important to a reasonable investor in making investment decisions. Appointment of Auditors Management is soliciting proxies, in the accompanying form of proxy, in favour of the appointment of the firm of Deloitte & Touche LLP, Chartered Accountants, as our auditors, to hold office until the next annual meeting of shareholders and to authorize the directors to fix their remuneration.Deloitte & Touche LLP have acted as the auditors of Baytex/Baytex Energy Trust since September 2003. The following table provides information about the fees billed to us and our subsidiaries for professional services rendered by Deloitte & Touche LLP during fiscal 2011 and 2010: Aggregate fees billed ($000s) Audit fees $ $ Audit-related fees - - Tax fees Total $ $ Page 6 Audit Fees:Audit fees consist of fees for the audit of our annual financial statements or services that are normally provided in connection with statutory and regulatory filings or engagements. In addition to the fees for annual audits of financial statements and review of quarterly financial statements, services in this category for fiscal 2011 and 2010 also include the reviews of comment letters from Canadian and U.S. regulatory agencies, amounts for audit work performed in relation to the requirements of Section 404 of the Sarbanes-Oxley Act of 2002 relating to internal control over financial reporting and review of prospectuses related to equity and debt issuances. Audit-Related Fees:Audit-related fees consist of fees for assurance and related services that are reasonably related to the performance of the audit or review of our financial statements and are not reported as Audit Fees. Tax Fees:Tax fees included tax planning and various taxation matters. Advisory Vote on Executive Compensation The underlying principle for executive compensation throughout Baytex is "pay-for-performance".We believe that this philosophy achieves the goal of attracting and retaining excellent employees and executive officers, while rewarding the demonstrated behaviours that reinforce the Corporation's values and help to deliver on its corporate objectives.A detailed discussion of our executive compensation program is provided in the "Compensation Discussion & Analysis" section of this information circular - proxy statement.After monitoring recent developments and emerging trends in the practice of holding advisory votes on executive compensation (commonly referred to as "Say on Pay"), the Board has determined to provide shareholders with a "Say on Pay" advisory vote at the meeting.This non-binding advisory vote on executive compensation will provide you as a shareholder with the opportunity to vote "For" or "Against" our approach to executive compensation through the following resolution: "Resolved, on an advisory basis and not to diminish the role and responsibilities of the Board, that the shareholders accept the approach to executive compensation disclosed in the Information Circular - Proxy Statement delivered in advance of the 2012 Annual Meeting of Shareholders of the Corporation." As this is an advisory vote, the results will not be binding upon the Board.However, the Board will consider the outcome of the vote as part of its ongoing review of executive compensation.The Board believes that it is essential for the shareholders to be well informed of the Corporation's approach to executive compensation and considers this advisory vote to be an important part of the ongoing process of engagement between the shareholders and the Board. Page 7 DIRECTOR COMPENSATION General Each of our directors is also a director of our wholly-owned subsidiary, Baytex Energy Ltd.Our directors are compensated by Baytex Energy Ltd. and not us. The Compensation Committee of the Board (the "Compensation Committee") is responsible for the development and implementation of a compensation plan for the directors of Baytex Energy who are not also officers of Baytex Energy (the "independent directors").Officers of Baytex Energy who are also directors are not paid any compensation for acting as a director. The main objectives of Baytex Energy's directors' compensation plan are:(a) to attract and retain the services of the most qualified individuals; (b)to compensate the directors in a manner that is commensurate with the risks and responsibilities assumed in board and committee membership and at a level that approximates the median compensation paid to directors of an industry-specific peer group; and (c)to align the interests of directors with our shareholders.To meet and maintain these objectives, the Compensation Committee annually performs a review of the compensation plan, which includes surveying the compensation paid to directors of an industry-specific peer group (see "Compensation Discussion and Analysis – Compensation Review Process – Competitive Factors" for a listing of the peer group members).The Compensation Committee recommends any changes to the compensation plan to the Board for consideration and, if deemed appropriate, approval. At a meeting held on December 12, 2011, the Compensation Committee reviewed the directors' compensation plan and the results of the peer group survey.As a result of this review and commensurate with the increase in our size since 2007 (the last time the cash retainers and fees were increased), the Compensation Committee recommended certain changes to the compensation plan (as noted in the table below) effective January1, 2012.These changes were subsequently considered and approved by the Board at a meeting held on March 13, 2012. The following table sets forth the principal elements of the directors' compensation plan for the years ended December31, 2011 and 2012.In addition, independent directors were reimbursed for any expenses incurred to attend a board or committee meeting. Compensation Element Board Retainer - Annual $ $ Lead Independent Director Retainer - Annual Additional Chair Retainers – Annual: Audit Compensation Nominating and Governance Reserves 5,000 Meeting Attendance Fee Page 8 The following table sets forth the cash retainers and fees that were paid to each of the independent directors during the year ended December31, 2011.Directors' fees are paid on a quarterly basis. Name Board Retainer Lead Independent Director Retainer Committee Chair Retainer Meeting Attendance Fees Total Fees Earned John A. Brussa - Edward Chwyl Naveen Dargan - R.E.T. (Rusty) Goepel - - Gregory K. Melchin - - Dale O. Shwed - Long-Term Incentive Compensation Effective January1, 2011, we adopted a full-value award plan (the "Share Award Incentive Plan") pursuant to which restricted awards and performance awards may be granted to the directors, officers, employees and other service providers of Baytex and its subsidiaries.The Share Award Incentive Plan contains the following restrictions on director participation:(1)the number of common shares issuable pursuant to the Share Award Incentive Plan to independent directors, in aggregate, will be limited to a maximum of 0.25% of the issued and outstanding common shares; and (2)the value of all restricted awards and performance awards granted to any independent directors during a calendar year, as calculated on the date of grant, cannot exceed $100,000.For further information, see "Executive Compensation – Share Award Incentive Plan". On January11, 2011, the Compensation Committee approved the award of 550 restricted awards and 1,650performance awards to each independent director under the Share Award Incentive Plan with 50% to be granted in January 2011 and the remaining 50% to be granted in July 2011 (conditional on the independent director continuing to hold office at such time).The grants were subsequently made on January18, 2011 and July1, 2011. Prior to the adoption of the Share Award Incentive Plan, independent directors were eligible to be granted Trust Incentive Rights under the Trust Incentive Plan, provided that the aggregate number of Trust Incentive Rights granted to independent directors could not exceed 1% of the issued and outstanding trust units (plus the number of trust units that may be issued on the exchange of any outstanding exchangeable shares) and the value of Trust Incentive Rights granted to any one non-management director during a calendar year could not exceed $100,000. Pursuant to the Corporate Conversion, all outstanding Trust Incentive Rights granted under the Trust Incentive Plan were exchanged for equivalent rights to acquire our common shares.The Share Incentive Rights are subject to the terms of our Share Incentive Plan, which is substantially similar to the Trust Incentive Plan.No new Share Incentive Rights will be granted under the Share Incentive Plan but it will remain in place until such time as all outstanding Share Incentive Rights have been exercised or expired. Page 9 The following table shows the number of common shares issuable to the independent directors pursuant to the Share Award Incentive Plan and the Share Incentive Plan as at December 31, 2011: Common Shares issuable asat December 31, 2011 # % Share Award Incentive Plan(2) Restricted Awards Performance Awards Subtotal Share Incentive Plan Share Incentive Rights Total Notes: Represents the number of common shares issuable as a percentage of the issued and outstanding common shares as at December31, 2011. The number of common shares issuable pursuant to the Share Award Incentive Plan does not include the dividend equivalents that will accumulate on the underlying grants.Assumes a payout multiplier of 1x for the performance awards.If the payout multiplier was 2x, the total number of common shares would increase to 192,434, which represents 0.163% of the issued and outstanding common shares as at December31, 2011. For further information regarding the outstanding restricted awards, performance awards and Share Incentive Rights held by the independent directors, see "Outstanding Option-based and Share-based Awards" and "Incentive Plan Awards – Value Vested or Earned during the Year" below. Page 10 Summary Compensation Table The following table sets forth the total compensation paid to the independent directors for the year ended December31, 2011. Name Fees earned Share-based awards(1) Option-based awards Non-equity incentive plan compensation Pension value All other compensation Total John A. Brussa(2) - Edward Chwyl - Naveen Dargan - R.E.T. (Rusty) Goepel - Gregory K. Melchin - Dale O. Shwed - Notes: This column shows the total compensation value that was awarded as restricted awards and performance awards.The actual value realized pursuant to such restricted awards and performance awards may be greater or less than the indicated value.For additional information regarding the valuation methodology, see "Executive Compensation – Share Award Valuation" below. Mr. Brussa is a partner at the law firm of Burnet, Duckworth & Palmer LLP, which receives fees for the provision of legal services to Baytex.The Nominating and Governance Committee has reviewed and considered this relationship and determined that it does not interfere with the exercise of Mr. Brussa's independent judgement in his role as a member of the Board. Page 11 Outstanding Option-based and Share-based Awards The following table sets forth for each independent director all option-based and share-based awards outstanding as at December31, 2011. Option-based Awards Share-based Awards Name Number of securities underlying unexercised options (#) Option exercise price(1) Option expiration date Value of unexercised in-the-money options(2) Number of shares or units of shares that have not vested (#) Market or payout value of share-based awards that have not vested(3) Market or payout value of vested share-based awards not paid out or distributed At Grant Date At Year-end John A. Brussa 8,000 27.72 23.22 Dec. 11, 2014 Oct. 16, 2013 Nov. 12, 2012 550 RA 1,650 PA - Edward Chwyl 8,000 23.22 Dec. 11, 2014 Oct. 16, 2013 550 RA 1,650 PA - Naveen Dargan 5,334 23.22 Dec. 11, 2014 Oct. 16, 2013 550 RA 1,650 PA - R.E.T. (Rusty) Goepel 8,000 Dec. 11, 2014 Oct. 16, 2013 550 RA 1,650 PA - Gregory K. Melchin 15,000 11.47 Dec. 11, 2014 Oct. 16, 2013 May 20, 2013 550 RA 1,650 PA - Dale O. Shwed 15,000 17.97 Dec. 11, 2014 Oct. 16, 2013 Nov. 12, 2012 550 RA 1,650 PA - Notes: Pursuant to our Share Incentive Plan, the exercise price of a Share Incentive Right granted to a service provider that is not subject to United States income tax may, at the election of the holder, be reduced to account for dividends paid on the common shares subsequent to the grant date, provided that certain performance benchmarks are achieved.See "Executive Compensation – Common Share Rights Incentive Plan – Exercise Price". Calculated based on the difference between the closing price of the common shares on the TSX on December 31, 2011 (being $56.97) and the exercise price of the Share Incentive Rights on December31, 2011.For purposes of this calculation, the exercise price has been reduced to account for dividends paid on the common shares subsequent to the grant date. Calculated by multiplying the number of restricted awards (RA) and performance awards (PA) by the closing price of the common shares on the TSX on December 31, 2011 (being $56.97).For performance awards, a payout multiplier of 1x is assumed.The calculated value does not include the value of dividend equivalents that have accumulated on the underlying grants. Page 12 Incentive Plan Awards – Value Vested or Earned during the Year The following table sets forth for each independent director the value of option-based and share-based awards which vested during the year ended December31, 2011 and the value of non-equity incentive plan compensation earned during the year ended December31, 2011. Name Option-based awards – Value vested during the year(1) Share-based awards – Value vested during the year Non-equity incentive plan compensation – Value earned during the year John A. Brussa - - Edward Chwyl - - Naveen Dargan - - R.E.T. (Rusty) Goepel - - Gregory K. Melchin - - Dale O. Shwed - - Note: Calculated based on the difference between the closing price of the common shares on the TSX on the vesting date and the exercise price of the Share Incentive Rights on the vesting date.For purposes of this calculation, the exercise price has been reduced to account for dividends paid on the common shares subsequent to the grant date. COMPENSATION DISCUSSION AND ANALYSIS The Compensation Committee is responsible for reviewing matters relating to human resource policies and compensation programs for Baytex and its affiliates.The Compensation Committee has established the following objectives for the compensation program: to award compensation that is commensurate with performance; to align the interests of management with the shareholders; and to attract and retain highly capable individuals. The Compensation Committee has been delegated authority by the Board to establish the total compensation for all of the officers of Baytex Energy and its affiliates in the context of the general and administrative expense budget which is approved by the Board.The Compensation Committee meets at least annually with the Executive Chairman and the President and Chief Executive Officer to review other employees' salaries but direct approval of those salaries is provided by the Board annually through the approval of the general and administrative expense budget. Compensation Governance The Compensation Committee is comprised of the following directors:Edward Chwyl (Chairman), John A. Brussa and Naveen Dargan.The Nominating and Governance Committee has determined that each of these directors is independent.See "Statement of Corporate Governance Practices – Board of Directors". Other than participation in an annual energy industry compensation survey conducted by Mercer Human Resources Consulting (an independent compensation consultant), a compensation consultant or advisor has not, at any time during the year ended December 31, 2011, been retained to assist in determining compensation for any of our directors and officers. We do not prohibit Named Executive Officers (as defined below) and directors from purchasing financial instruments (e.g., prepaid variable forward contracts, equity swaps, collars or units of exchange funds) that are designed to hedge or offset a decrease in market value of equity securities granted as compensation or held, directly or indirectly, by the Named Executive Officer or director.The Named Executive Officers and directors have advised us that they have not entered into any such arrangements.To the extent that they subsequently enter into an agreement, arrangement or understanding that has the effect of altering, directly or indirectly, their economic exposure to us, insider reporting laws in Canada provide that they must file a report disclosing the existence and material terms of the agreement, arrangement or understanding within five days of the event. Page 13 Compensation Risks The upstream oil and gas business is very complex and highly competitive.It involves numerous known and unknown risks and uncertainties, many of which are beyond the control of management.In establishing compensation programs for Baytex and its affiliates, the Compensation Committee's objective is to design programs that reward performance relative to industry peers and align the interest of management with the shareholders.The Compensation Committee seeks to achieve this objective by: · Aligning the compensation framework with our annual budget and operating plans and our long-term strategic plan so that corporate objectives are a key factor in assessing the performance of our executives and employees. · Ensuring that a significant portion of annual (cash bonuses) and long-term (share awards) incentive compensation is tied to corporate performance and, therefore, is at risk (not guaranteed) and variable year-over-year. · Using a variety of measures to assess corporate performance, such as total shareholder return, the cost of adding reserves (commonly referred to as finding, development and acquisition costs) and the actual historic cash flow from producing the reserves relative to the cost of finding, development and acquiring reserves (commonly referred to as recycle ratio). · Awarding a significant portion of long term incentive compensation in the form of performance awards which, through the payout multiplier, provide a direct link between corporate performance and the level of payout received.If threshold performance is not met, the payout multiplier will be 0x and no payouts will be made under the performance awards. Compensation Review Process The Compensation Committee met in December 2011 to establish bonuses and long-term incentive plan awards for 2011 performance and base salaries for 2012.In establishing overall compensation levels, the Compensation Committee considered corporate and individual performance during the year ended December 31, 2011 and competitive factors in the local marketplace. Performance In establishing overall compensation levels, the Compensation Committee first assesses performance at the corporate level.Commonly used measures for assessing corporate performance include total shareholder return, finding, development and acquisition costs and recycle ratio. The Compensation Committee then assesses the individual performance of the Executive Chairman, the President and Chief Executive Officer and each of the other officers of Baytex Energy.The Executive Chairman assists the Compensation Committee with the performance assessment of the President and Chief Executive Officer.The President and Chief Executive Officer assists the Compensation Committee with the performance assessment of the other officers. The following table presents the total shareholder return (assuming reinvestment of dividends) for us, the S&P/TSX Oil & Gas Exploration & Production Index, the S&P/TSX Composite Index and the S&P 500 Index for the periods indicated. Period Baytex EnergyCorp. S&P/TSX Oil & Gas Exploration & Production Index S&P/TSX Composite Index S&P 500 Index Year ended December 31, 2011 % -18.0
